Title: From Benjamin Franklin to [the Chevalier de Kéralio?], 5 December 1777
From: Franklin, Benjamin
To: Kéralio, Agathon Guynement, chevalier de


Lord Stormont, when he sent this translation to London with a dispatch of December 6, described the recipient as Franklin’s intimate friend. We are inclined to think that friend was the Chevalier de Kéralio who has not yet appeared in our volumes but whom Franklin had certainly met either through John MacMahon at the Ecole Militaire, or the dowager duchess de Deux-Ponts. This guess is reinforced by an undated note from Kéralio (APS) thanking BF and WTF for the “nouvelles qu’ils ont bien [voulu] lui donner.”
 
De Passy ce vendredi 5 Xbre [1777]
Il est vrai mon cher Monsieur que nous avons reçu hier un expres de Boston dont il est parti le 31 Octobre. Il nous apporte des nouvelles authentiques de la destruction totale de l’armée du General Burgoyne qui (excepté les sauvages qui l’avoient auparavant abandonné) a eu tout le Monde tué ou pris au nombre de 10,000 et sans qu’un seul ait échappé. Le General [Gates] s’est mis immediatement en Marche avec ses Troupes pour aller joindre le General Washington qui a coupé toute communication entre l’armee du General Howe et sa flotte. Lequel general selon des apparences asses fondées aura le meme sort que le General Burgoyne. Le dernier s’est rendu avec toute son armée le 17 Octobre.
Howe etoit dans Philadelphia ou il étoit enveloppé.
